      Case: 1:18-cv-06386 Document #: 8 Filed: 10/05/18 Page 1 of 5 PageID #:18




     IN THE DISTRICT COURT FOR THE NORTHERN DISTRICT OF ILLINOIS
                  EASTERN DIVISION - CHICAGO, ILLINOIS


VIRGINIA MCMILLAN,                             )
                                               )       Case No. 18-cv-06386
                                Plaintiff,     )
v.                                             )
                                               )       Judge: Honorable Virginia M. Kendall
BMO HARRIS BANK N.A.,                          )
                                               )
                         Defendant.            )
_____________________________________



                             DEFENDANT BMO HARRIS BANK N.A.’s

                     MOTION TO DISMISS PLAINTIFF’S COMPLAINT



        NOW COMES defendant, BMO Harris Bank N.A., by their in-house attorney, and

hereby files its Motion to Dismiss Plaintiff’s Complaint for failing to state a claim, as fully set

forth in their Memorandum of Law in Support of Defendants’ Motion to Dismiss. Defendants

respectfully request that this Court grant this motion in their favor and dismiss the case with

prejudice in its entirety.


                                                               Respectfully submitted,


        BMO HARRIS BANK N.A.                                   By: /s/ Jeffrey E. Jamison
                                                               Senior Counsel
                                                               BMO HARRIS BANK N.A.
                                                               111 W. Monroe, 19th Floor
                                                               Chicago, Illinois 60603
                                                               312-461-4694
                                                               Jeffrey.jamison@bmo.com
                                                               Counsel for Defendant
     Case: 1:18-cv-06386 Document #: 8 Filed: 10/05/18 Page 2 of 5 PageID #:18




                                   CERTIFICATE OF SERVICE


       The undersigned attorney hereby certifies that the aforementioned document was filed

through the Court’s CM/ECF system on October 5, 2018 Parties of record may obtain a copy

through the Court’s CM/ECF system. The undersigned certifies that no party of record requires

service of documents through any means other than the CM/ECF system.


                                                          /s/ Jeffrey E. Jamison
      Case: 1:18-cv-06386 Document #: 8 Filed: 10/05/18 Page 3 of 5 PageID #:18




     IN THE DISTRICT COURT FOR THE NORTHERN DISTRICT OF ILLINOIS
                  EASTERN DIVISION - CHICAGO, ILLINOIS


VIRGINIA MCMILLAN,                              )
                                                )       Case No. 18-cv-06386
                                Plaintiff,      )
v.                                              )
                                                )       Judge: Honorable Virginia M. Kendall
BMO HARRIS BANK N.A.,                           )
                                                )
                         Defendant.             )
_____________________________________

             DEFENDANT BMO HARRIS BANK N.A.’s MEMORANDUM
       IN SUPPORT OF ITS MOTION TO DISMISS PLAINTIFF’S COMPLAINT

        Defendant, BMO Harris Bank N.A., (“BMO Harris”) by its counsel, submits the

following Memorandum in Support of its Motion to Dismiss, pursuant to Federal Rule of Civil

Procedure 12(b)(6), the Complaint filed by Plaintiff, Virginia McMillan (“Plaintiff”).

                                             INTRODUCTION

        As Plaintiff concedes in her Complaint, this action arises out of an open-ended home

equity line of credit loan between Plaintiff BMO Harris Bank. (Compl. ¶ 5.) The fact that the

loan in question was an open-ended home equity line of credit dooms Plaintiff’s Complaint and

requires dismissal with prejudice. Plaintiff’s sole claim against BMO Harris is that it violated 12

CFR § 1024.41(f)(2) of the Real Estate Settlement Procedures Act (“RESPA”) because it

initiated a foreclosure action while a loss mitigation application was pending. This claim fails as

both a matter of fact and law because 12 CFR § 1024.41(f)(2) does not apply to Plaintiff’s loan

and should be dismissed as a matter of law.

                                     STANDARD OF REVIEW

        To survive a motion to dismiss under Rule 12(b)(6), “a complaint must contain sufficient

factual matter, accepted as true, to ‘state a claim to relief that is plausible on its face.’ ” Ashcroft
       Case: 1:18-cv-06386 Document #: 8 Filed: 10/05/18 Page 4 of 5 PageID #:18




v. Iqbal, 129 S. Ct. 1937, 1949 (2009). “A claim has facial plausibility” only “when the plaintiff

pleads factual content that allows the court to draw the reasonable inference that the defendant is

liable for the misconduct alleged.” Id. As shown below, Plaintiffs do not meet the standards

necessary to sustain any claims against BMO Harris.


                                   STATEMENT OF FACTS


        As set forth in the Plaintiff’s Complaint, Plaintiff executed a home equity line of credit

agreement (the “Agreement”) and mortgage in favor of Defendant BMO on April 19, 2006, on

the property commonly known as 4308 Central Ave, Western Springs, IL 60558 (hereinafter

“subject property”). (Compl. ¶ 5; see Agreement attached as Exhibit A1.) The defendant also

alleges that “sometime prior to July 2017, Defendant referred Plaintiff’s loan account to

foreclosure counsel.” (Compl. ¶ 23.)

                                           ARGUMENT

    Plaintiff’s Sole Claim Alleging a Violation of RESPA Should Be Dismiss Because There
                                  Was No Violation of RESPA

        Plaintiff contends “Plaintiff’s mortgage with BMO was a federally related mortgage as

defined under the Real Estate Settlement Procedures Act (“RESPA”), 12 CFR § 1024.2(b)” (Compl.

¶ 4) and, as such, she is entitled to certain protections under 12 CFR § 1024.41(f)(2). That is

simply not true. 12 CFR § 1024.31 provides that, for Subpart C of RESPA, which governs 12 CFR

§ 1024.41(f)(2), a mortgage loan “means any federally related mortgage loan, as that term is defined

1
  The Court may take judicial notice of the Agreement because it is critical to the Complaint and
referred to in the Complaint. Wright v. Associated Ins. Cos. Inc., 29 F.3d 1244, 1248 (7th Cir.
1994) (“[D]ocuments attached to a motion to dismiss are considered part of the pleadings if they
are referred to in the plaintiff's complaint and are central to his claim. Such documents may be . .
. in ruling on the motion to dismiss.”); Abbas v. RBS Citizens Nat. Ass'n, No. 11 C 8379, 2012
WL 1932690, at *1 (N.D. Ill. May 29, 2012) (“In evaluating a motion to dismiss, the court must
consider . . . documents that are critical to the complaint and referred to in it, and information
that is subject to proper judicial notice.”) (citations and quotation marks omitted).
                                                  2
      Case: 1:18-cv-06386 Document #: 8 Filed: 10/05/18 Page 5 of 5 PageID #:18




in § 1024.2 subject to the exemptions in § 1024.5(b), but does not include open-end lines of credit

(home equity plans).” (emphasis added).

       The Consumer Financial Protection Bureau (“CFPB”) has made clear on several occasions

that 12 CFR § 1024.41(f)(2) does not apply to open-ended home equity lines of credit like the

Plaintiff’s loan. See CFPB’s Mortgage Servicing Coverage Chart, https://s3.amazonaws.com/files.

consumerfinance.gov/f/documents/cfpb_mortgage-servicing-coverage-chart.pdf (last visited Oct. 1,

2018). In the Real Estate Settlement Procedures Act (Regulation X) and Truth in Lending Act

(Regulation Z) Mortgage Servicing Rules Small entity compliance guide (the “Guide”), the CFPB

makes clear that the Loss Mitigation rules, including 12 CFR § 1024.41(f)(2), “do not apply to:

HELOCs and open-end lines of credit.” Guide at p. 149, https://files.consumerfinance.gov/f/

documents/201611_cfpb_Mortserv_guide_v3.pdf (last visited Oct. 1, 2018).

       Plaintiff’s complaint has one cliam—BMO violated 12 CFR § 1024.41(f)(2). That claim

and, therefore, her entire complaint fails as a matter of law and fact because 12 CFR §

1024.41(f)(2) does not apply to her loan. Moreover, because this failure cannot be cured, i.e. her

loan cannot be changed from an open-ended loan to a closed-ended loan, it should be dismissed

with prejudice. See Mitter v. Cty. of DuPage, No. 13 C 841, 2013 WL 5951810, at *6 (N.D. Ill.

Nov. 7, 2013); Heabler v. Madigan, No. 12 C 6193, 2013 WL 5405679, at *8 (N.D. Ill. Sept. 24,

2013) (“[B]ecause the ground for dismissal is not a defect that repleading will cure, the dismissal

is with prejudice.”); Reid v. Rd. Ranger, LLC, No. 12C50388, 2013 WL 1966639, at *2 (N.D. Ill.

May 13, 2013) (“Defendant's motion to dismiss is granted with prejudice, as it is apparent there

is no repleading that could cure the deficiency in the complaint.”).

                                          CONCLUSION

       For the foregoing reasons, the Court should dismiss Plaintiff's Complaint against

Defendant BMO Harris Bank N.A. with prejudice for failure to state a claim upon which relief

                                                  3
